Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 2022/0060930; provisional application No. 63/067,632 filed on 8/19/2020 is cited for claim mapping) in view of Davis (US 2017/0142017).

Regarding claim 1, Khoury discloses 
A computer-implementable method for performing an intelligent connectivity
operation, comprising: generating an uplink packet by a client information handling system (¶ [0060]: when the electronic device sends an uplink packet in a high-priority queue (such as video or voice), the access point may note that the packet was an IPv4 user datagram protocol (UDP) packet from address A and to address B);
associating packet quality of service information with the uplink packet (¶ [0037]: the given packet or frame may include a user priority or an access category, which is used to calculate or define the tag that is added to the given packet or frame; ¶ [0059]: Recently, new wireless standards have been proposed to allow an electronic device (such as a 'client' or a 'station') that is associated with an access point to negotiate its QoS. For example, during this negotiation, the electronic device may provide a mask to an access point that is used to identify uplink traffic having a particular priority);
receiving a down link packet to the client information handling system; determining whether the down link packet corresponds to the particular packet traffic type; and, associating the down link packet with the packet priority information of the uplink packet when the downlink packet corresponds to the particular packet traffic type (¶ [0060]: when the access point receives an IPv4 UDP packet from address B to address A on the downlink (the mirror image of the uplink packet), the access point may tag this packet with the same QoS as was used on the uplink).
Khoury discloses all the subject matter of the claimed invention with the exception of classifying the uplink packet with a particular packet traffic type, the particular packet traffic type being classified from a plurality of network traffic types; associating packet quality of service information with the uplink packet based upon the particular packet traffic type, the packet quality of service information including at least one of information associated with prioritization of the uplink packet and an amount of bandwidth to allocate to the uplink packet while access points tags downlink packet with the same QoS as was used on the uplink. Davis from the same or similar fields of endeavor discloses classifying the uplink packet with a particular packet traffic type, the particular packet traffic type being classified from a plurality of network traffic types; associating packet quality of service information with the uplink packet based upon the particular packet traffic type (Fig. 1 Uplink (UL); ¶ [0009]: More particularly, the IEEE 802.11e WMM standard provides quality-of-service (QoS) functions to WLANs and defines priority control functions for IEEE 802.11 systems with an enhanced distributed coordination function in IEEE 802.11e EDCA (enhanced distributed channel access). In EDCA packets presented from the upper layer are classified\filtered into four access categories (ACs) according to their priority: best effort (AC_BE), background (AC_BK), video (AC_VI), and voice (AC_VO); ¶ [0077]: the WRM application may be implemented directly on a device such as an access point), the packet quality of service information including at least one of information associated with prioritization of the uplink packet (¶ [0009]: In EDCA packets presented from the upper layer are classified\filtered into four access categories (ACs) according to their priority: best effort (AC_BE), background (AC_BK), video (AC_VI), and voice (AC_VO)) and an amount of bandwidth to allocate to the uplink packet (¶ [0068]: The method of the present application operates to allocate different types of traffic with a different bandwidth allocation and then adjusts the EDCA parameters accordingly in an effort to realize these. The EDCA parameters that may be adjusted include AIFSN, ECWmin, and ECWmax. Using this approach no single type of traffic (e.g. Background, Best Effort, Video or Voice) can overly dominate the bandwidth). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Khoury by providing, by access point implementing WRM application, QoS functions by classifying UL EDCA packets into four access categories (ACs) according to their priority and allocating different types of traffic with a different bandwidth allocation of Davis. The motivation would have been to provides for a WLAN bandwidth controller system and method whereby local measurements of bandwidth usage and availability are used to adaptively adjust the EDCA settings of a QAP subject to user-specified targets for capacity utilization (Davis ¶ [0036]).
Regarding claim 7 referring to claim 1, Khoury discloses A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: ... (¶ [0028]: As described further below with reference to FIG. 4, electronic devices 110, computer 112, access points 116, radio nodes 118 and switch 128 may include subsystems, such as a networking subsystem, a memory subsystem and a processor subsystem).
Regarding claim 13 referring to claim 1, Khoury discloses A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: ... (¶ [0014]: This computer-readable storage medium may include program instructions that, when executed by the electronic device, cause the electronic device to perform at least some of the aforementioned operations).

Regarding claims 2, 8, and 14, Khoury discloses 
wherein: packet quality of service information includes at least one of packet priority information and bandwidth allocation information (¶ [0037]: the given packet or frame may include a user priority or an access category, which is used to calculate or define the tag that is added to the given packet or frame).

Regarding claims 3, 9, and 15, Khoury discloses 
further comprising: providing the packet quality of service information to an access point along with the uplink packet (¶ [0060]: when the electronic device sends an uplink packet in a high-priority queue (such as video or voice), the access point may note that the packet was an IPv4 user datagram protocol (UDP) packet from address A and to address B); and,
associating the packet quality of service information with an associated down link packet (¶ [0060]: when the access point receives an IPv4 UDP packet from address B to address A on the downlink (the mirror image of the uplink packet), the access point may tag this packet with the same QoS as was used on the uplink).

Regarding claims 4, 10, and 16, Khoury discloses 
further comprising: performing a queue management operation, the queue management operation maintaining a plurality of queues, each of the plurality of queues corresponding to a particular application quality of service level (¶ [0051]: Then, interface circuit 312 may assign 318 the 20 multiple uplink packets or frames 312 to a queue in memory 320 in access point 116-1 having a priority corresponding to the calculated QoS 316), the quality of service level corresponding to packet quality of service information for the particular application
 (¶ [0060]: when the electronic device sends an uplink packet in a high-priority queue (such as video or voice), the access point may note that the packet was an IPv4 user datagram protocol (UDP) packet from address A and to address B. Moreover, when the access point receives an IPv4 UDP packet from address B to address A on the downlink (the mirror image of the uplink packet), the access point may tag this packet with the same QoS as was used on the uplink).

Regarding claims 5, 11, and 17, Khoury discloses 
wherein: the client information handling system and the access point each maintain a respective plurality of queues (¶ [0041]: While the preceding discussion illustrated the communication techniques using a local implementation (such as in access point 116-1), in other embodiments the communication techniques may be implemented, at least in part, in a centralized manner (such as by computer 112) and/or in a distributed manner (such as collaboratively by multiple access points 116); ¶ [0051]: Then, interface circuit 312 may assign 318 the 20 multiple uplink packets or frames 312 to a queue in memory 320 in access point 116-1 having a priority corresponding to the calculated QoS 316).
. 
Regarding claim 19, Khoury discloses 
wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (¶ [0057]: a user may be conducting a video call while they are downloading a large file. In this example, the packet stream/flow related to the video call may take precedence over the packets for the file download. Delivering the packets associated with the video conference quickly and reliably may ensure a reliable and responsive video link while only minimally slowing the file download. However, in this example, if both types of packets are treated equally, then the file download may use almost all of the available bandwidth).

Regarding claim 20, Khoury discloses 
wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (¶ [0057]: a user may be conducting a video call while they are downloading a large file. In this example, the packet stream/flow related to the video call may take precedence over the packets for the file download. Delivering the packets associated with the video conference quickly and reliably may ensure a reliable and responsive video link while only minimally slowing the file download. However, in this example, if both types of packets are treated equally, then the file download may use almost all of the available bandwidth).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 2022/0060930; provisional application No. 63/067,632 filed on 8/19/2020 is cited for claim mapping) in view of Davis (US 2017/0142017) as applied to claims 3, 9, and 15, and further in view of Rengarajan et al. (US 10,602,388).

Regarding claims 6, 12, and 18, Khoury discloses 
wherein: the access point mirrors the quality of service information when sending the down
link packet (¶ [0060]: when the access point receives an IPv4 UDP packet from address B to address A on the downlink (the mirror image of the uplink packet), the access point may tag this packet with the same QoS as was used on the uplink).
Khoury in view of Davis discloses all the subject matter of the claimed invention with the exception of wherein: the access point mirrors the quality of service information when sending the down link packet to the client information handling system; and, the client information handling system detects the mirrored quality of service information and performs a closed loop quality of service operation. Rengarajan from the same or similar fields of endeavor discloses wherein: the access point sends the quality of service information when sending the down link packet to the client information handling system; and, the client information handling system detects the ... quality of service information and performs a closed loop quality of service operation (col. 2, lines 39-53: FIG. 1 illustrates a Wi-Fi network in which a Wi-Fi-enabled client (client 101, client 102, or client 103) may connect to any authorized AP (104 or 106) when the client is within the AP's coverage area. For the purposes of this description, Wi-Fi client is understood to include all Wi-Fi devices that receive information over Wi-Fi, including such devices as phones, PCs, set top boxes, mesh nodes, or even in some cases APs, gateways, routers, and repeaters. The APs are connected to the backbone Internet 108, with traffic routed to and from their clients via standard Internet protocols; Fig. 3, col. 5, lines 11-34: The AP agent periodically samples the priority queues associated with the four Access Categories (AC) voice, video, best effort, and background. By constructing the statistics of the priority queues, including the queue length and queue backlog, and combining the statistical data with other AP information, including data on the MCS (modulation and coding scheme) used by the AP and the size of the protocol data units (PDUs), an application level QoE can be determined ... FIG. 5 illustrates a fictional tester 502 that is associated with an AP 504 as if it is one of the Wi-Fi clients 506 ... The application level QoE should mirror a performance metric that fictional tester 502 would measure, but the application level QoE is determined based on data collected from AP 504 that is sent to the cloud-based Wi-Fi service manager; col. 5, lines 60-66: Wi-Fi Multimedia (WMM) provides quality of service (QoS) features to IEEE 802. 11 networks. WMM prioritizes traffic according to four Access Categories (AC) voice, video, best effort, and background. Wi-Fi network performance may have varying degrees of impact on an application's performance depending on the traffic types associated with the application). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Khoury in view of Davis by routing, by AP including priority queues, traffic to Wi-Fi client such as mesh node, gateway, router, or repeater, etc. and determining application level QoE that mirrors a performance metric depending on the traffic types associated with the application by constructing the statistics of the priority queues of Rengarajan. The motivation would have been to optimize the overall performances of the APs and their clients by dynamically determining the various configuration parameters of the APs and their clients and sending the updated configuration parameters to the AP agents 304 (Rengarajan col. 4, lines 18-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466